PD-1179-15
                              PD-1179-15                            COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                    Transmitted 9/10/2015 6:52:58 PM
                                                                      Accepted 9/14/2015 2:35:54 PM
                                                                                      ABEL ACOSTA
                               PD No. __________                                              CLERK



                       IN THE COURT OF CRIMINAL APPEALS
                                    OF TEXAS
                       ______________________________
                       On Petition for Discretionary Review
                From the First Court of Appeals at Houston, Texas
                           Appeal No. 01-13-00946-CR
                       ______________________________
                                    On Appeal
              From the 248th District Court of Harris County, Texas
                             Trial Court No. 1362831
                       ______________________________


       APPELLANT’S FIRST MOTION FOR EXTENSION IN TIME
          TO FILE PETITION FOR DISCRETIONARY REVIEW


TO THE HONORABLE JUDGE’S OF THE COURT OF CRIMINAL APPEALS:


      Now comes JULIO FRANCISCO GALVAN, Appellant herein, by and

through his counsel of record, PATRICK F. McCANN, and moves this Honorable

Court to grant him a ninety (90) day extension in time in which to submit a petition

for discretionary review in this matter. In support of such motion, Appellant would

respectfully show this Court the following:

                                                           September 14, 2015
       The First Court of Appeals affirmed the judgment and sentence of the trial

court in a memorandum opinion dated July 16, 2015.


       Counsel of record has attempted to provide Appellant with a copy of the

Court of Appeals opinion in this matter within the five (5) day period specified in

the Texas Rules of Appellate Procedure, and to advise the Appellant of his right to

petition this Court for discretionary review in this matter.


       Due to the nature of the Appellant’s offense, prison officials have transferred

Appellant on numerous occasions for his personal safety, and counsel is uncertain

as to whether or when Appellant has received counsel’s correspondence containing

the Court of Appeals opinion and information concerning Appellant’s right to

petition this Court for discretionary review.


       Appellant is Hispanic, and speaks no English.


       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Honorable Court will, in all things, GRANT this motion, and allow Appellant

ninety (90) days from the date of this motion, up to and including Wednesday,

December 9, 2015, in which to petition this Court for discretionary review in this



                                                2


Mtn Extension in Time: Julio Francisco Galvan
matter if he so desires, and that the Court further GRANT any additional relief to

which the Appellant may be justly entitled.


       DATED this 10th day of September, 2015.


                                                    Respectfully submitted,


                                                    /s/ Patrick F. McCann
                                                    Patrick F. McCann
                                                    SBT No. 00792680
                                                    909 Texas Ave., Suite 205
                                                    Houston, Texas 77002
                                                    PH: (713) 223-3805

                                                    Counsel of Record for the Appellant




                               CERTIFICATE OF SERVICE




                                                3


Mtn Extension in Time: Julio Francisco Galvan
         I hereby certify that a true and correct copy of the above and foregoing

have been duly served upon counsel for the State on this 10th day of September,

2015, by prepaid United States mail, addressed as follows:


ABBIE MILES
Assistant District Attorney
Harris County, Texas
1201 Franklin, Suite 600
Houston, Texas 77002


                                                    /s/ Patrick F. McCann
                                                    Patrick F. McCann
                                                    SBT No. 00792680
                                                    909 Texas Ave., Suite 205
                                                    Houston, Texas 77002
                                                    PH: (713) 223-3805

                                                    Counsel of Record for the Appellant




                                                4


Mtn Extension in Time: Julio Francisco Galvan